Citation Nr: 1702455	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a headache disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to March 1995.  He retired as a Command Sergeant Major.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, during the pendency of his appeal, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  He indicated that he had received treatment at Moncrief Army Community Hospital (ACH), at Ft. Jackson, South Carolina, from January 1990 to the present (the form is dated as signed in January 2012).  Service personnel records reflect that the Veteran was stationed at Ft. Jackson from 1991 until his retirement in 1995.  Thereafter, he apparently received treatment at Moncrief ACH based on his status as an Army retiree.  

In March 2012, Headquarters, U.S. Army, Medical Department Activity at Ft. Jackson indicated "Check St. Louis" in response to the AOJ's request for records.  While this might be an appropriate response to a request for records generated during active duty, the Veteran has indicated that he received post-retirement treatment at Moncrief  ACH, and assuming that he has continued to do so, that facility is likely to maintain such records.  As such, the National Personnel Records Center (NPRC) should be contacted with a request for any records from this facility during the time the Veteran was stationed at Ft. Jackson prior to his retirement.  Additionally, Moncrief ACH should be requested to provide all records generated for the period following the Veteran's retirement, from March 1995 to the present.  

With respect to the Veteran's claim of entitlement to service connection for headaches, service treatment records reflect the Veteran's complaints of headaches and blurred vision of three weeks' duration in May 1984.  The Veteran also reported frequent or severe headache on physical examination in January 1994.  On VA neurological examination in May 2011, the examiner diagnosed tension headache and opined that headaches were less likely than not related to service.  He provided no rationale for this conclusion.  In light of complaints of headaches in service and since, as well as the current diagnosis of tension headaches, the Board finds that the 2011 examination report is not adequate for the purpose of deciding this claim.  A current examination, including a reasoned opinion, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC with a request for any service treatment records generated during the Veteran's period of service from 1969 to 1995, to specifically include any records from Moncrief ACH for the period from 1991 to 1995.

2.  Contact Moncrief ACH with a request for all records generated since the Veteran's retirement from service in March 1995.  This facility should be specifically advised that records sought pertain to the Veteran's treatment based on his status as a retiree as opposed to those generated during his period of active service.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed headaches.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability is related to any event of serivce.  

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed headache disability.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

